 



Exhibit 10.2
(HEADING) [v38364v3836401.gif]
AN AWARD FOR PERFORMANCE SHARE UNITS, representing a number of shares of Common
Stock (hereinafter the “Units”) as noted in the 2008 Notice of Award of
Performance Share Units (the “Notice”), of Nordstrom, Inc., a Washington
Corporation (the “Company”), is hereby granted to the “Unit holder” on the date
set forth in the Notice, subject to the terms of this Agreement. The Units are
also subject to the terms, definitions and provisions of the Nordstrom, Inc.
2004 Equity Incentive Plan (the “Plan”) adopted by the Board of Directors of the
Company and approved by the Company’s shareholders, which is incorporated in
this Agreement. Each vested Unit is equal in value to one share of Nordstrom
Common Stock. To the extent inconsistent with this Agreement, the terms of the
Plan shall govern. The Compensation Committee of the Board has the discretionary
authority to construe and interpret the Plan and this Agreement. The Units are
subject to the following:

1.   VESTING AND SETTLEMENT OF UNITS       At the end of three fiscal years
following the date of the Award (“the Performance Cycle”), Units shall vest and
be settled in accordance with the provisions of the Plan as follows:

  (a)   Vesting         Except as set forth in Section 4, Units shall vest at
the applicable percentage when the Compensation Committee of the Board certifies
that (1) the Company’s Total Shareholder Return (TSR) is positive, and (2) its
TSR performance relative to the TSR of other companies in the peer group exceeds
the following corresponding percentile rankings. For purposes of determining the
Company’s TSR relative to the TSR of other companies in the peer group, the
share price of our Common Stock, and the share prices of the companies in the
peer group, are based on the thirty (30) trading day closing price average
immediately prior to the start of the Performance Cycle and the thirty
(30) trading day closing price average immediately prior to the end of the
Performance Cycle.

PSU Vesting % Based on Nordstrom Percentile Rank

      If Nordstrom Percentile Is:   PSU Vesting Is: >85%   125%   >75%   100%  
>65%   85%   >50%   75%   <50%   0%

      While the relative percentile rankings may change during the Performance
Cycle based upon mergers, acquisitions, dissolutions and other industry
consolidation involving the companies in the peer group, the application of the
percentile vesting above is applied consistently. Generally, Units will be
earned if the Nordstrom TSR for the Performance Cycle is in the top half of
performers relative to the other companies in the peer group.     (b)  
Settlement         Units shall be settled upon vesting, unless the Unit holder
has elected to defer the Units into the Executive Deferred Compensation Plan
(EDCP). Such deferral election must be in writing, must be executed at least six
months prior to the last day of the Performance Cycle in which the Units vest,
and must be irrevocable. Upon deferral, the vested Units (and their subsequent
settlement and payment) shall be governed by the terms and conditions of the
EDCP as that Plan may be amended from time to time by the Company.        
Unless earlier deferred into the EDCP, the Unit holder shall elect (during a
period prior to settlement as prescribed by and in accordance with procedures
established by the Company) to settle the Units upon vesting in either one share
of Common Stock for each vested Unit, receive an equivalent amount of cash for
each vested Unit, or receive a combination of cash and stock. In the event the
Unitholder does not or is unable to make such a settlement election, the Units
shall be settled in stock. In the event the Units are settled in cash, the
amount of cash will be determined on the basis of the closing price of the
Company’s Common Stock on the New York Stock Exchange on the last day of the
Performance Cycle, determined at the time of vesting.     (c)   Withholding
Taxes         No stock certificates or cash will be distributed to the Unit
holder, or amounts deferred into the EDCP, unless the Unit holder has made
acceptable arrangements to pay any withholding taxes that may be due as a result
of the settlement of this Award. These arrangements may include withholding
shares of Common Stock that otherwise would be distributed when the Units are
settled. The fair market value of the shares required to cover withholding will
be applied to the withholding of taxes prior to the Unit holder receiving the
remaining shares or the cash value of those shares.     (d)   Restrictions on
Resale         The Unit holder agrees not to sell any shares of the Company’s
stock at a time when applicable laws or Company policies prohibit a sale. This
restriction will apply as long as the Unit holder is an employee, consultant or
director of the Company or a subsidiary or affiliate of the Company.

2.   ACCEPTANCE OF UNITS       Although the Company does not require the Unit
holder’s signature upon accepting the award, the Unit holder remains subject to
the terms and conditions of this Agreement.   3.   NONTRANSFERABILITY OF UNITS  
    The Units may not be sold, pledged, assigned or transferred in any manner
otherwise than in the event of the Unit holder’s death, either indicated on a
valid Nordstrom Beneficiary Designation form, by will or the laws of descent and
distribution and, except as set forth in Section

1   |   Performance Share Unit Award Agreement

 



--------------------------------------------------------------------------------



 



  4 below, may be settled during the lifetime of the Unit holder only by the
Unit holder or by the guardian or legal representative of the Unit holder. The
terms of the award shall be binding upon the executors, administrators, heirs
and successors of the Unit holder.   4.   SEPARATION OF EMPLOYMENT       Except
as set forth below, Units vest and may only be settled while the Unit holder is
an employee of the Company. If the Unit holder’s employment is terminated, the
Units shall continue to vest pursuant to the schedule set forth in subparagraph
1(a) above, and the Unit holder or his or her legal representative shall have
the right to settlement of the Units after such termination only as follows:

  (a)   If the Unit holder dies while employed by the Company, the persons named
on the Unit holder’s Beneficiary Designation form shall be entitled to
settlement of the Units. If no valid Beneficiary Designation form is on file
with the Company, then the persons to whom the Unit holder’s rights have passed
by will or the laws of descent and distribution shall be entitled to settlement
of the Units. If the Units were granted at least six months prior to the death
of the Unit holder while employed by the Company, the Unit holder’s
beneficiary(ies) shall be entitled to a prorated payment with respect to Units
earned during the Performance Cycle based on the period of service during the
term of this Agreement. If the Units were granted less than six months prior to
death, the Units shall be forfeited as of the date of death with no rights to a
prorated payment at settlement.     (b)   If the Unit holder is separated due to
his or her disability, as defined in Section 22(e)(3) of the Internal Revenue
Code, and the Units were granted at least six months prior to such separation,
the Unit holder (or his or her beneficiary) shall be entitled to a prorated
payment with respect to Units earned during the Performance Cycle based on the
period of service during the term of this Agreement. If the Units were granted
less than six months prior to separation due to the Unit holder’s disability,
the Units shall be forfeited as of the date of separation with no rights to a
prorated payment at settlement.     (c)   If the Unit holder is separated due to
retirement between the ages of 53 and 57 with 10 years of continuous service to
the Company, or upon attaining age 58, and the Units were granted at least six
months prior to such separation, the Unit holder (or his or her beneficiary)
shall be entitled to a prorated payment with respect to Units earned during the
Performance Cycle based on the period of service during the term of this
Agreement. If the Units were granted less than six months prior to retirement,
the Units shall be forfeited as of the date of retirement with no rights to a
prorated payment at settlement.     (d)   If the Unit holder is separated for
any reason other than those set forth in subparagraphs (a), (b) and (c) above,
Units, to the extent not vested and settled as of the date of his or her
separation, shall be forfeited as of that date.

    Notwithstanding anything above to the contrary, if during the term of this
Award, the Unit holder directly or indirectly, either as an employee, employer,
consultant, agent, principal, partner, shareholder, corporate officer, director
or in any other capacity, engages or assists any third party in engaging in any
business competitive with the Company; divulges any confidential or proprietary
information of the Company to a third party who is not authorized by the Company
to receive the confidential or proprietary information; or improperly uses any
confidential or proprietary information of the Company, then the post-separation
proration of Units and settlement rights set forth above shall cease
immediately, and all outstanding vested but not settled and unvested portions of
the Award shall be automatically forfeited.   5.   TERM OF UNITS       Units not
certified by the Compensation Committee of the Board as having vested as of the
end of the Performance Cycle for which the Units were awarded, shall be
forfeited.   6.   ADJUSTMENTS UPON CHANGES IN CAPITALIZATION       The number
and kind of shares of Company stock subject to this Award shall be appropriately
adjusted pursuant to the Plan to reflect any stock dividend, stock split,
split-up, extraordinary dividend distribution, or any combination or exchange of
shares, however accomplished.   7.   ADDITIONAL UNITS       The Compensation
Committee may or may not grant the Unit holder additional Units in the future.
Nothing in this Award or any future Award should be construed as suggesting that
additional Unit awards to the Unit holder will be forthcoming.   8.   LEAVES OF
ABSENCE       For purposes of this Award, the Unit holder’s service does not
terminate due to a military leave, a sick leave or another bona fide leave of
absence if the leave was approved by the Company in writing and if continued
crediting of service is required by the terms of the leave or by applicable law.
But, service terminates when the approved leave ends unless the Unit holder
immediately returns to active work.   9.   TAX WITHHOLDING       In the event
that the Company determines that it is required to withhold any tax as a result
of the settlement of Units, the Unit holder shall make arrangements satisfactory
to the Company to enable it to satisfy all withholding requirements.   10.  
RIGHTS AS A SHAREHOLDER       Neither the Unit holder nor the Unit holder’s
beneficiary or representative shall have any rights as a shareholder with
respect to any Common Shares subject to these Units, unless and until the Units
vest and are settled in shares of Common Stock of the Company.   11.   NO
RETENTION RIGHTS       Nothing in this Agreement or in the Plan shall give the
Unit holder the right to be retained by the Company (or a subsidiary of the
Company) as an employee or in any capacity. The Company and its subsidiaries
reserve the right to terminate the Unit holder’s service at any time, with or
without cause.   12.   CLAWBACK POLICY       The Units are subject to the
Clawback Policy adopted by the Company’s Board of Directors, which provides as
follows:       To the extent permitted by law, if the Board of Directors, with
the recommendation of the Compensation Committee, determines that any bonus,
equity award, equity equivalent award or other incentive compensation has been
awarded or received by a Section 16 executive officer of the Company, and that:

2   |   Performance Share Unit Award Agreement

 



--------------------------------------------------------------------------------



 



  (a)   such compensation was based on the achievement of certain financial
results that were subsequently the subject of a material restatement of the
Company’s financial statements filed with the Securities and Exchange
Commission,     (b)   the Section 16 executive officer engaged in grossly
negligent or intentional misconduct that caused or substantially caused the need
for the material restatement, and     (c)   the amount or vesting of the bonus,
equity award, equity equivalent or statements been correct,

    then the Board shall recover from the Section 16 executive officer such
compensation (in whole or in part) as it deems appropriate under the
circumstances.       In the event the Clawback Policy is deemed unenforceable
with respect to the Units, then the award of Units subject to this Agreement
shall be deemed unenforceable due to lack of adequate consideration.   13.  
ENTIRE AGREEMENT       The 2008 Notice of Award of Performance Share Units, this
Agreement and the Plan constitute the entire contract between the parties hereto
with regard to the subject matter hereof. They supersede any other agreements,
representations or understandings (whether oral or written and whether express
or implied) that relate to the subject matter hereof.   14.   CHOICE OF LAW    
  This Agreement shall be governed by, and construed in accordance with, other
incentive compensation would have been less had the financial the laws of the
State of Washington, as such laws are applied to contracts entered into and
performed in such State.

(NORDSTROM LOGO) [v38364v3836402.gif]
3   |   Performance Share Unit Award Agreement

 



--------------------------------------------------------------------------------



 



Nordstrom, Inc.
2008 Notice of Award of Performance Share Units

        Name   Employee No: xxxxx     Award No: xxxxx  

On February 19, 2008, you were awarded x,xxx Performance Share Units (PSUs)
under the Nordstrom, Inc. 2004 Equity Incentive Plan (the “Plan”).
Your PSUs are governed by the terms of your 2008 PSU Award Agreement and the
terms of the Plan. Your PSUs are earned based on the Nordstrom Total Shareholder
Return (TSR) relative to the performance of our retail peer group over the
three-year period ending on January 29, 2011 (“Performance Cycle”).
At the end of the Performance Cycle, if Nordstrom TSR is a positive number, your
PSUs will be earned as shown below:

          If Nordstrom Percentile Ranking   PSU Vesting
                  > 85%
    125 %
                  > 75%
    100 %
                  > 65%
    85 %
                  > 50%
    75 %
                  < 50%
    0 %

The relative percentile rankings may change during the Performance Cycle based
upon mergers, acquisitions, dissolutions and other industry consolidation
involving the companies in the peer group. If that occurs, the application of
the percentile vesting above will still be applied consistently, relative to the
remaining or resulting members of the peer group at the end of the Performance
Cycle.
TSR results are provided to you via e-mail on a quarterly basis during the
fiscal year. The periodic TSR communication shows you how Nordstrom stock is
performing in relation to our retail peer group for each PSU grant, and the
progress that has been made toward earning your PSUs. Final vesting of PSUs will
be determined by the Compensation Committee of the Board of Directors and based
on the actual TSR measured at the end of the Performance Cycle.
 
Please keep this Notice for your records.
If you have any questions about your grant, please contact Nordstrom Leadership
Benefits at (206) 303-5855, tie line 8-805-5855, or
leadership.benefits@nordstrom.com.
 

 